Opinion by
Kincheloe, J.
Certain items of the merchandise stipulated to consist of books of bona fide foreign authorship similar in all material respects (except title in some instances) to the books which were the subject of Oxford University Press, N. Y., Inc. v. United States (33 C. C. P. A. 11, C. A. D. 309), were held dutiable at 7% percent under paragraph 1410, as modified by T. D. *18249753. Other items stipulated to consist of books of bona fide foreign authorship, composed in chief value of india paper, weighing over ten pounds and less than twenty and one-half pounds to the ream of 288,000 square inches, similar in all material respects (except title) to the books which were the subject of Oxford University Press, New York, Inc. v. United States (9 Cust. Ct. 63, C. D. 663), were held dutiable at 2 cents per pound and 10 percent ad valorem under paragraph 1404, as modified by T. D. 49753. Items stipulated to consist of maps containing additional text conveying historical,- geographic, and similar information, chiefly with respect to places outside the continental United States, were held dutiable at 12)4 percent under paragraph 1410, as modified by the trade agreement with Canada (T. D. 49752). The protests were sustained to the extent indicated.